



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Bank of Canada v. Ibrahim, 2017 ONCA 330

DATE: 20170425

DOCKET: C62766

Hoy A.C.J.O., Blair and Hourigan JJ.A.

BETWEEN

Royal Bank of Canada

Plaintiff (Respondent)

and

Nuzhat Ibrahim aka Nuzhat Salam Ibrahim

Defendant (Appellant)

John D. Buote and Dan Baker, for the appellant

Vic Rampersad, for the respondent

Heard and released orally:  April 20, 2017

On appeal from the judgment of Justice S.F. Dunphy of the
    Superior Court of Justice, dated September 14, 2016.

ENDORSEMENT

[1]

The appellant, Nuzhat Ibrahim, appeals a judgment granted on a motion
    for summary judgment in favour of the respondent bank, Royal Bank of Canada,
    requiring the appellant to pay the respondent $58,126.03 on an outstanding RBC
    line of credit account.

[2]

The appellant argues that the motion judge erred:

1.

by relying on a personal line of credit agreement the appellant executed
    on June 10, 1988, when the respondents statement of claim referred to a line
    of credit agreement executed on November 3, 1994;

2.

by relying on the affidavit evidence of the respondents affiant,
    Michael Connolly, who (i) indicated that, in part, he relied on information of
    others without identifying them or the basis of their knowledge, and (ii)
    appended business records to his affidavit without having provided seven
    business days notice of his intention to enter such records into evidence,
    contrary to s. 35(3) of the
Evidence Act
, R.S.O. 1990, c. E. 23; and

3.

by failing to provide reasons for awarding post-judgment interest at a
    rate higher than the rate provided for in the
Courts of Justice Act
(CJA).

[3]

We reject these arguments. There is no basis to interfere with the
    motion judges judgment.

[4]

In its statement of claim, the respondent claimed the balance owing
    under Royal Bank Credit Line account number 55438782-001.  It plead that a
    line of credit agreement the appellant executed on November 3, 1994 set out the
    details of the loan. However, there was no evidence of an agreement dated
    November 3, 1994. Rather, Mr. Connolly deposed the appellant in fact executed a
    personal line of credit agreement on June 10, 1988, and attached a copy of the
    executed agreement. The agreement bears the account number 55438782-0011. The
    appellant denied signing an agreement in 1994, but did not deny executing the
    agreement dated June 10, 1988 and received monthly statements confirming the
    amounts outstanding under the line of credit.

[5]

The respondents claim was for amounts owing under account number 55438782-001.
    There is no basis to interfere with the motion judges conclusion that the 1988
    agreement evidenced the agreement between the parties.

[6]

While Mr. Connolly indicated that he relied, in part, on information of
    others, the facts he deposed to in relation to line of credit number
    55438782-001 are substantiated by the business records attached to his
    affidavit.  To the extent that s. 35 of the
Evidence Act
has any
    application, the appellant had ample notice of the respondents intention to
    rely on these records. Mr. Connollys affidavit was served on the appellant
    nearly two months before the motion was heard.

[7]

As Cronk J.A. held in
Stellarbridge Management Inc. v. Magna
    International Canada Inc.
, (2004), 75 O.R. (3d) 263 (C.A.), leave to
    appeal dismissed, [2004] S.C.C.A. No. 371, at para. 85, lower courts enjoy a
    wide discretion under s. 130 of the CJA to allow pre- or post-judgment interest
    at a rate higher or lower than the rate of interest prescribed by the CJA where
    they consider it just to do so.  The motion judge imposed a rate of interest
    consistent with the rate provided for in the statements issued to the
    appellant.  It is clear why the motion judge imposed that rate, and not the
    lower rate provided for in the

CJA.  There is no basis to interfere with
    his decision on the basis of insufficiency of reasons.

[8]

This appeal is accordingly dismissed.  Costs of the appeal are awarded
    to the respondent in the amount of $6,000, including disbursements and HST, and,
    consistent with the parties agreement, shall be paid within 90 days.   As
    further agreed by the parties, the costs below in the amount of $2,500 shall
    also be paid within 90 days.

Alexandra Hoy A.C.J.O.

R.A. Blair J.A.

C.W. Hourigan J.A.


